Citation Nr: 0303327	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 5, 1972 to July 4, 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action by which 
the RO denied service connection for bilateral hearing loss.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
bilateral hearing loss was not present in service or within 
one year of service separation and is not otherwise related 
to his service.


CONCLUSION OF LAW

Hearing loss was not incurred during active service and may 
not be presumed to have been incurred during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss began during 
service and asks that his claim not be denied on the basis 
that it was not filed within a year after discharge from 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§1110 (West 2002); 38 C.F.R. 
§3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§1101, 
1112, 1113; 38 C.F.R. §§3.307, 3.309 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See  38 C.F.R. 
§3.303(b)(2002).   

The evidence of record consists of the following:  service 
medical records; a medical statement from S.C., M.S., CCC-A; 
a VA examination report (dated in September 2002) with an 
addendum (dated in November 2002); the veteran's statements 
(dated in June 1999, February 2000, December 2002, and 
January 2003); the veteran's wife's statement (dated in 
February 2000); and an audiological examination report (dated 
in August 1998).  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The Board will summarize the relevant 
evidence where appropriate. 

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

Having carefully considered the evidence of record, the Board 
finds that service connection is not warranted.  In this 
regard, the Board notes that the basis for this finding is 
not related to the date that the veteran filed his claim for 
service connection.  The Board's conclusion is based upon the 
fact that although there is a present hearing disability by 
VA standards, and according the veteran the benefit of the 
doubt, exposure to acoustic trauma may have occurred during 
those times when he removed his ear protection to communicate 
with trainees on the firing range, the evidence does not show 
a relationship between that in-service exposure and the 
present disability.  To the contrary, the November 2002 
addendum to the VA examination report reflects that 
examiner's opinion that it is unlikely that the present 
hearing loss resulted from acoustic trauma during service.  
The veteran has not reported that any medical professional 
has ever concluded otherwise.  

The Board acknowledges that the veteran and his wife state 
that his hearing became gradually worse during service.  They 
are certainly competent to state this, since it is a 
subjective or observable condition, but they do not possess 
the necessary medical knowledge to give a probative opinion 
as to medical diagnosis or causation.  The VA examiner, based 
on her medical judgment, reports that the records show 
essentially normal hearing at the time of separation.  The 
service medical records do not show diagnosis of hearing 
loss, and the audiometric results upon separation were not 
indicative of hearing loss according to VA's regulation.  
Moreover, the first indication of hearing loss is evidenced 
by an audiogram dating some twenty years after service.  
Consequently, the Board concludes that the medical evidence 
does not show that the veteran's bilateral hearing loss had 
its onset during service or within a presumptive period 
thereafter.  There is no reasonable doubt on this matter that 
could be resolved in the veteran's favor.  In sum, even 
accepting that he had acoustic trauma during service, there 
is a lack of medical evidence showing that his current 
hearing loss disability is related to that trauma.  
Accordingly, the claim is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate his claim for benefits by letter dated in 
March 2001.  In particular, that letter advised the veteran 
that establishing entitlement for service connected 
compensation benefits required evidence showing, among other 
things, a relationship between the current disability and an 
injury, disease, or event in service.  Lastly, VA must notify 
a claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim in the 
March 2001 letter.  Therein, the RO explained that they would 
help obtain medical records, employment records, or records 
from other federal agencies.  It noted that the veteran must 
provide enough information about these records so that the RO 
can request them.  The letter indicated that the RO would 
provide a medical examination or opinion if it was deemed 
necessary.  The veteran was notified of the new obligations 
under VCAA and its implementing regulations in the March 2001 
letter and the November 2002 supplemental statement of the 
case.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  While in 1999 the veteran filled out 
VA Form 21-4142 (Authorization for Release of Information), 
for a private physician, in his June 1999 statement the 
veteran reported that the family doctor did not check his 
hearing with an audiogram.  Further, in the March 2001 letter 
the veteran was requested to identify any healthcare 
providers who treated his hearing loss problem.  The veteran 
did not identify this family physician in response to this 
request.  VA also is required to provide the veteran with a 
medical examination or opinion where deemed necessary.  The 
RO satisfied this requirement by providing the veteran with a 
VA examination in September 2002.  Taken together, the Board 
is persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

